877 F.2d 62
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Frank F. SOSTARICH, Petitioner-Appellant,v.NORTH AMERICAN COAL CORPORATION, Respondent-Appellee.
No. 88-3852.
United States Court of Appeals, Sixth Circuit.
June 19, 1989.

Before KEITH and WELLFORD, Circuit Judges, and HORACE W. GILMORE, District Judge.*
PER CURIAM:


1
Petitioner, Frank F. Sostarich ("Sostarich") petitions this court for review of the Benefits Review Board ("the Board") order affirming the denial of black lung disability benefits under Title IV of the Federal Coal Mine Health and Safety Act of 1969 ("the Act") as amended, 30 U.S.C. Sec. 901 et seq.    Sostarich challenges the Board's decision to affirm the Administrative Law Judge's ("ALJ") denial of benefits on the grounds that the ALJ had improperly given more weight to the medical opinions of three Board certified physicians over the opinion of his personal physician, Dr. Daneshvari.  For the following reasons, we AFFIRM.


2
Sostarich worked as a coal miner for thirty-six years.  On January 4, 1980, when he retired, Sostarich was employed by the North American Coal Corporation where his duties as a "stoper" included working with an air compressor, jack hammer, drilling stone and drilling anything involving powder.


3
Sostarich contends that as a result of his thirty-six year career as a coal miner he is totally disabled due to pneumoconiosis and entitled to benefits under the Act.  The ALJ found that although Sostarich's chest x-ray revealed evidence of pneumoconiosis and, thus, invoking the interim presumption under 20 CFR Sec. 727.203(a)(1), the Company successfully rebutted the presumption under Sec. 727.203(b)(3).  The substantial medical evidence, consisting of pulmonary function studies, arterial blood gas studies and the testimony and reports of the examining physicians, established that Sostarich's simple pneumoconiosis is not disabling.  In addition, the ALJ also found that Dr. Daneshvari's opinion was entitled to lesser weight than the other three doctors since his interpretation of the objective medical data was inconsistent with that of generally accepted medical standards.


4
We have carefully reviewed the briefs and record submitted in this matter, and find that the decision of the ALJ is supported by substantial evidence, see, Ramey v. Kentland Elkhorn Coal Co., 755 F.2d 485, 486 (6th Cir.1985), and is in accordance with the law.


5
Therefore, for the foregoing reasons, the petition for review is denied, and the order of the Board is AFFIRMED.



*
 The Honorable Horace W. Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation